PER CURIAM.
Appellant, a real estate salesman, sued his former broker for a share of a real estate commission. The trial Court, after a nonjury trial, found for the broker (appel-lee).
Appellant left appellee’s employment in January 1970. The contract for sale was executed in January 1971, and the transaction was closed in February 1971 — both occurring while appellant was registered as a salesman with another broker. Therefore, the requirement of Sec. 475.42(1) (d), Florida Statutes, F.S.A., that appellee be registered as appellant’s employer “at the time the cause of action is alleged to have arisen”, was not met. Whether the conflicting evidence was sufficient to render the statute inapplicable was properly a question for the trial court.
Affirmed.
OWEN, C. J., DOWNEY, J., and JOHNSON, CLARENCE T., Jr., Associate Judge, concur.